DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/734,282 and 60/758,200, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The application fails to provide support for the vent arrangement on the mask as claimed.
The earliest support is found in application No. 60/795,615 filed 4/28/2006. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Paul Bowen on 8/24/22.

The application has been amended as follows: 
The claims filed on 8/2/22 have been amended as follows:

1.-20.	(Canceled)
21. 	(Currently Amended)  An oro-nasal mask assembly for delivering pressurized breathable air to a patient, comprising: 
a frame having a main body with a lower bore to receive the pressurized air, the frame having an upper support member and a longitudinal axis dividing the lower bore and extending along the upper support member;
a forehead support supported by the upper support member; 
an elbow in communication with the lower bore; and 
a cushion configured to seal around the nose and mouth of the patient in use, the cushion being coupled with the main body of the frame, 
wherein the frame includes a vent arrangement positioned along the longitudinal axis between the lower bore and the upper support member, the vent arrangement comprising a three column pattern including a center column and a pair of outside columns, the center column being aligned with and fixedly located on the longitudinal axis and each of the outside columns being parallel to but offset from the longitudinal axis, wherein the center column includes 10-20 holes and each said outside column includes 8-15 holes,
wherein the vent arrangement consists of the three column pattern.
22. 	(Previously Presented)  The oro-nasal mask assembly according to claim 21, wherein the holes in the outside columns are aligned with the holes in the center column.
23. 	(Previously Presented)  The oro-nasal mask assembly according to claim 21, wherein the holes in the outside columns are offset relative to the holes in the center column.
24. 	(Previously Presented)  The oro-nasal mask assembly according to claim 21, wherein each of the holes has a part conic shape, including opposed walls that converge from a larger inside diameter to  a smaller outside diameter as viewed in the direction of exhausted air. 
25. 	(Previously Presented)  The oro-nasal mask assembly according to claim 21, wherein the upper support member includes spaced apart side walls and at least an upper part of the center column and an upper part of each said outside column is positioned between the side walls of the upper support member.
26. 	(Previously Presented)  The oro-nasal mask assembly according to claim 21, wherein the center column has more holes than each of the outside columns.
27. 	(Previously Presented)  The oro-nasal mask assembly according to claim 21, wherein each said hole has a length of about 1.7mm.

29. 	(Previously Presented)  The oro-nasal mask assembly according to claim 21, wherein the frame comprises a molded plastic of polycarbonate and/or polypropylene, and the cushion comprises an elastomeric material.
30. 	(Previously Presented)  The oro-nasal mask assembly according to claim 21, wherein said frame includes a cushion channel to receive a longitudinal edge of the cushion.
31. 	(Currently Amended)  The oro-nasal mask assembly according to claim 21, wherein the three column pattern is provided on an oval shaped portion of the main body of the frame.
32. 	(Currently Amended)  The oro-nasal mask assembly according to claim 21, 
wherein the holes in the outside columns are offset relative to the holes in the center column,
each of the holes has a part conic shape, including opposed walls that converge from a larger inside diameter to a smaller outside diameter as viewed in the direction of exhausted air, 
at least an upper part of the center column and each said outside column is positioned between the side walls of the upper support member,
wherein the center column has more holes than each of the outside columns,

wherein the frame comprises a molded plastic of polycarbonate and/or polypropylene, and the cushion comprises an elastomeric material,
wherein said frame includes a cushion channel to receive a longitudinal edge of the cushion, 
the cushion is dimensioned to surround the nose and mouth of the patient,
the vent arrangement is positioned where interior surfaces of the frame converge, and
wherein the three column pattern is provided on an oval shaped portion of the main body of the frame.
33. 	(Currently Amended)  A patient interface for delivering breathable gas to a patient, comprising: a frame including a longitudinal axis configured to align with the patient’s sagittal plane in use; a cushion to communicate with a patient's airways in use, the cushion being coupled with the frame; and a vent portion including a plurality of vent holes extending through a rigid material of the frame, said vent holes being provided in at least two columns each being fixed on or parallel to the longitudinal axis and each column having between 8-15 vent holes, 
wherein at least an upper part of each of the at least two columns is recessed between side walls of an upper support member supporting a forehead support. 
34. 	(Previously Presented)  The patient interface according to claim 33, wherein the vent holes are provided directly in the frame.
35. 	(Previously Presented)  The patient interface according to claim 33, wherein said holes converge towards the outlet side.
36. 	(Previously Presented)  The patient interface according to claim 33, wherein said cushion is a nasal only cushion. 
37. 	(Previously Presented)  The patient interface according to claim 33, wherein said cushion is a nasal-oro cushion configured to surround the patient’s nose and mouth. 
38. 	(Previously Presented)  The patient interface according to claim 33, wherein each of the holes has a part conic shape, including opposed walls that converge from a larger inside diameter to  a smaller outside diameter as viewed in the direction of exhausted air. 
39. 	(Previously Presented)  The patient interface according to claim 33, wherein each said hole has a length of about 1.7mm.
40. 	(Previously Presented)  The patient interface according to claim 33, wherein the vent holes are arranged in a pattern consisting of three columns. 
41. 	(Previously Presented)  The patient interface according to claim 40, wherein the three columns are provided on an oval shaped portion of the main body of the frame.
42. 	(Previously Presented)  The patient interface according to claim 33, wherein the frame comprises a molded plastic of polycarbonate and/or polypropylene, and the cushion comprises an elastomeric material.
43. 	(Previously Presented)  The patient interface according to claim 33, wherein said frame includes a cushion channel to receive a longitudinal edge of the cushion.
44. 	(Previously Presented)  The patient interface according to claim 33, wherein the vent holes are provided in three columns with a center column and a pair of outside columns, the holes in the outside columns are offset relative to the holes in the center column.
45. 	(Previously Presented)  The patient interface according to claim 44, wherein at least an upper part of the center column and an upper part of each said outside column are recessed between side walls of an upper support member supporting a forehead support.
46. 	(Previously Presented)  The patient interface according to claim 44, wherein the center column has more holes than each of the outside columns.
47. 	(Previously Presented)  The patient interface according to claim 33, 
wherein the frame includes a forehead support, 
wherein the vent holes are provided directly in the frame,
wherein said holes converge towards the outlet side,
wherein said cushion is a nasal-oro mask, 
wherein each of the holes has a part conic shape, including opposed walls that converge from a larger inside diameter to  a smaller outside diameter as viewed in the direction of exhausted air,
wherein the frame comprises a molded plastic of polycarbonate and/or polypropylene, and the cushion comprises an elastomeric material,
wherein said frame includes a cushion channel to receive a longitudinal edge of the cushion,
wherein the vent holes are provided in three columns with a center column and a pair of outside columns,
wherein the center column has more holes than each of the outside columns, and
wherein the three columns are provided on an oval shaped portion of the main body of the frame.
48.	(Currently Amended)  A mask assembly for delivering breathable gas to a patient for treatment of sleep disordered breathing, comprising: 
a frame having a longitudinal axis configured to be aligned with the patient’s sagittal plane in use; and
a cushion adapted to form a seal with a patient's airways, the cushion being coupled with the frame and forming a breathing chamber,
wherein the frame includes a base wall with a plurality of vent holes arranged in a plurality of columns structured to allow washout of exhaled gases from the breathing chamber, 
the plurality of columns including a center column fixedly located on the longitudinal axis and an adjacent flanking column flanking each side of the center column, each said column having at least 5 holes and the total number of holes for all the columns is at least 35 holes +/- 10-20%, and
each said flanking column including holes being laterally aligned with or offset from holes in the center column, wherein the holes in the flanking columns are laterally aligned with one another,
wherein the holes converge towards an outlet side.
49.	(Previously Presented)  A mask assembly according to claim 48, 
wherein there are only three columns, 
wherein each column includes at least 8 +/- 10-20% vent holes,

wherein the center column includes more holes than each of the flanking columns, and 
wherein said cushion is a pillows cushion, a nasal only cushion or a nasal-oro cushion.
50.	(Previously Presented)  System for treating sleep disordered breathing, comprising:
a mask assembly according to claim 48;
a blower to supply breathable gas at positive pressure; and
a conduit to pass the breathable gas from the blower to the mask assembly.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose or render obvious an or-nasal mask assembly as disclosed in claim 21, a patient interface as disclosed in claim 33, or a nasal mask assembly as disclosed in claim 48.
The closest prior art reference is McAuley et al (US 2006/0237018). 
Regarding claim 21, McAuley (Figs. 12 and 13) discloses an oro-nasal mask with a frame having a main body, a lower bore to receive pressurized air, the frame having an upper support member, a forehead support, an elbow and a cushion. McAuley further shows a vent arrangement located between the lower bore and the upper support member positioned along the longitudinal axis. However, while the McAuley reference shows the vent arrangement in Figs. 12 and 13 no further detail of the vent arrangement is disclosed in the specification. McAuley clearly has more than 3 columns in the vent arrangement. 
Regarding claim 33, McAuley does not disclose wherein at least an upper part of each of the at least two columns is recessed between side walls of an upper support member supporting a forehead support. 
Regarding claim 48, McAuley does not disclose the hole column arrangement as claimed or that the holes converge toward an outlet side. 
Therefore, as none of the prior art discloses all of the structural and functional limitations of the claims, the application is in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785